Citation Nr: 0511547	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  98-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to assignment of an initial disability rating 
in excess of 30 percent for post-traumatic stress disorder 
(PTSD), for the period from July 1, 1996, to September 25, 
1998.

2.  Entitlement to an effective date prior to September 25, 
1998, for assignment of a 100 percent rating for PTSD.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a schedular evaluation of 30 percent disabling 
effective from May 20, 1996, the date of receipt of the 
veteran's claim.  

Thereafter, by a December 1996 rating decision, upon receipt 
of VA hospital records, the veteran was assigned a 100 
percent evaluation effective from April 15, 1996, for 
hospitalization over 21 days, and a 30 percent evaluation 
effective from July 1, 1996.  By an October 1998 supplemental 
statement of the case, the schedular evaluation for the 
veteran's PTSD was increased to 70 percent, effective from 
April 11, 1997, the date upon which VA received communication 
from the veteran which the RO interpreted as a request for an 
increase.

In November 1999, the Board ordered a remand to accomplish 
further development, to include adjudication of the veteran's 
claim based on consideration of the rating criteria for an 
"original claim" as contemplated under Fenderson v. West, 
12 Vet. App. 119 (1999), rather than a claim for an 
"increased rating."  Specifically, the Board interpreted 
the April 11, 1997, request for an increase as a notice of 
disagreement with the November 1996 rating decision, which 
had adjudicated the veteran's original claim for service 
connection.  Accordingly, by a September 2001 rating 
decision, the RO found clear and unmistakable error in the 
October 1998 supplemental statement of the case and 
determined that the 70 percent schedular evaluation for the 
veteran's PTSD was erroneously assigned an effective date of 
April 11, 1997, rather than September 25, 1998, the date of 
VA examination which showed marked increase in the severity 
of the veteran's PTSD symptoms.  Accordingly, the veteran's 
PTSD was evaluated as 100 percent disabling effective from 
April 15, 1996; 30 percent disabling effective from July 1, 
1996; and 70 percent disabling effective from September 25, 
1998.

Thereafter, in June 2002, the Board determined that an 
increased evaluation of 100 percent for PTSD was warranted 
effective from September 25, 1998.  Additionally, the Board 
denied the issues of entitlement to an initial disability 
rating in excess of 30 percent for PTSD, for the period prior 
to April 11, 1997; entitlement to a disability rating in 
excess of 70 percent for PTSD, for the period from April 11, 
1997, to September 25, 1998; and entitlement to an effective 
date prior to April 11, 1997, for the assignment of a 70 
percent rating for PTSD; thereby failing to note the 
September 2001 rating decision which amended the effective 
date for the assignment of the 70 percent schedular rating.  

The veteran appealed the Board's June 2002 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2003 Order, with the exception of that part of 
the Board decision which granted a 100 percent rating for 
PTSD effective from September 25, 1998, the Court vacated the 
Board's June 2002 decision.  The Court remanded these matters 
to the Board for development consistent with the Joint Motion 
for Partial Remand and to Stay Further Proceedings.  Upon 
consideration of the Order of the Court, in March 2004, the 
Board remanded the remaining issues for additional 
development, consisting of ensuring compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), affording the 
veteran an opportunity to submit additional evidence and 
argument, and notifying him of the revocation of his 
appointed attorney's authority to represent VA claimants.  As 
of the date of this decision, the veteran has been provided 
with VCAA notification, VA has not received additional 
evidence or argument from the veteran, and he has not 
appointed new representation.

Upon consideration of the foregoing, the issues on appeal 
have been recharacterized as shown on the first page of this 
decision.


FINDINGS OF FACT

1.  Competent medical evidence establishes that, since April 
15, 1996, the effective date of the grant of service 
connection, the veteran's PTSD has been totally 
incapacitating and productive of demonstrable inability to 
obtain or retain employment.

2.  In view of the award of an initial 100 percent schedular 
rating for PTSD, and the grant of that rating effective from 
April 15, 1996, the effective date of service connection for 
PTSD, there is no longer a controversy on the question of the 
veteran's entitlement to an earlier effective date for the 
assignment of a 100 percent evaluation for PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 100 
percent for service-connected PTSD have been met since the 
effective date of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.129, 4.132, 
Diagnostic Code 9411 (as in effect prior to and since 
November 7, 1996).

2.  The question of whether the veteran is entitled to an 
effective date earlier than September 25, 1998, for the 
assignment of a 100 percent rating for service-connected PTSD 
is moot, warranting dismissal of the appeal as to this issue.  
38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims of entitlement to an increased rating for 
PTSD and an earlier effective date.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5126 (West 2002).  The law provides that VA 
has duties to notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefits sought on appeal, development as to these 
matters to comply with the VCAA would serve no useful 
purpose, but would needlessly delay appellate review and 
final disposition of the issues on appeal.


Analysis

Historically, this appeal arises from a November 1996 rating 
decision which granted service connection for PTSD, effective 
from May 20, 1996, and assigned an initial 30 percent 
schedular evaluation.  Thereafter, by a December 1996 rating 
decision, upon receipt of VA hospital records, the veteran 
was assigned a 100 percent evaluation effective from April 
15, 1996, for hospitalization over 21 days, and a 30 percent 
evaluation effective from July 1, 1996.  Eventually, the 
veteran was assigned an increased rating of 70 percent 
disabling for his PTSD, effective from September 25, 1998.  
Most recently, by a June 2002 Board decision, the schedular 
evaluation for the veteran's PTSD was increased to 100 
percent disabling, effective from September 25, 1998.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The Court has held that an appeal from an initial rating, as 
in this case, is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  In this regard, it is noted 
that, during the pendency of the veteran's appeal, a revised 
rating schedule for mental disabilities became effective on 
November 7, 1996.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Revised statutory or 
regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 
38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).

Accordingly, the veteran is entitled to evaluation of his 
PTSD under either the criteria for evaluating mental 
disorders that were in effect prior to November 7, 1996 
(under 38 C.F.R. § 4.132 (1996)), or those in effect since 
November 7, 1996 (under 38 C.F.R. § 4.130 (2002)), whichever 
is more favorable to him.  See also Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  As explained in more detail below, the Board 
finds that specific consideration of the claim for a higher 
initial evaluation under the revised criteria is not 
necessary, inasmuch as a full grant of the benefit sought on 
appeal is possible pursuant to the former applicable 
criteria.

Considering the old version of Diagnostic Code 9411, a 30 
percent rating for psychiatric disability is warranted when 
the ability to establish or maintain effective or wholesome 
relationships with people is definitely impaired; and when by 
reason of psychoneurotic symptoms the initiative, 
flexibility, efficiency, and reliability levels are so 
reduced as to result in definite industrial impairment.  With 
respect to the term "definite," the Court's determination 
in Hood v. Brown, 4 Vet. App. 301 (1993), must be considered.  
In Hood, the Court stated that the term "definite" in 
38 C.F.R. § 4.132, was "qualitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of the VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

A 50 percent rating under the old version of Diagnostic Code 
9411 is warranted for psychiatric disability in which the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and in 
which by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

A 70 percent rating is warranted under the old version of 
Diagnostic Code 9411 where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired; and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

The old formula of Diagnostic Code 9411 provides a 100 
percent rating for psychiatric disability in which: 1) the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; 2) when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or 3) 
when the veteran is demonstrably unable to obtain or retain 
employment.  The Court has held that the Secretary's 
interpretation that the three criteria set forth in 
Diagnostic Code 9411 are each independent bases for granting 
100 percent, is reasonable and not in conflict with any 
statutory mandate, policy, or purpose.  Johnson v. Brown, 7 
Vet. App. 95 (1994).

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

The veteran argues that his service-connected PTSD has been 
far more disabling than the 30 percent evaluation, effective 
from July 1, 1996, to September 25, 1998, would indicate.  
The Board tends to agree in this regard.  The evidentiary 
record clearly shows that he has led a socially isolated 
existence from at least the date of his original claim and 
has been essentially out of the labor market during the 
period of this appeal.  

In this regard, it is noted that the veteran's absence from 
the labor market has been, in part, due to other disorders, 
such as his spine disability.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  In this case, there is no clear 
delineation between psychiatric symptomatology which is due 
to PTSD and that which is not.  Consequently, the Board will 
consider all of the veteran's symptomatology in evaluating 
the severity of his service-connected PTSD.

Statements by and on behalf the veteran as well as the 
medical evidence describe the disabling manifestations of 
PTSD in the veteran's daily life.  The record shows that the 
veteran has continued in mental health therapy during the 
period of this appeal.  Specifically, upon VA examination in 
October 1996, the examiner noted no motivation and poor 
impulse control.  VA outpatient treatment records reflect 
that, in November 1995, the veteran reported difficulty 
maintaining relationships and a job, he was described as 
depressed with suicidal ruminations, and was noted to have 
hypervigilence, mistrust of others, and social isolation.  In 
August 1996, the veteran complained of low mood with high 
levels of anger and irritability.  He was started on 
medication.  Similarly, a June 1997 report of VA examination 
notes that the veteran appeared angry and did not speak 
spontaneously.  He answered questions with very limited 
information, his mood was depressed, and his affect was 
constricted.  Anger and resentment were the main observable 
elements of his mental status.  The examiner concluded that 
the veteran was emotionally isolated, due to PTSD, and noted 
that his spine disability, diverticulitis, as well as some 
past antisocial behavior were contributing factors.  The 
veteran's memory for recent events, judgment, and insight 
have consistently been described as "fair."  

During the appeal period, from July 1, 1996, to September 25, 
1998, the evidentiary record is replete with references to 
depression, anger, social isolation, absence of a steady 
employment history, and PTSD-related symptomatology.  
Accordingly, the Board's review of the evidentiary record 
permits the conclusion that, from July 1, 1996, to September 
25, 1998, the veteran's PTSD was productive of total social 
and industrial impairment, thereby warranting entitlement to 
a 100 percent evaluation.  In addition, inasmuch as the 
veteran's PTSD is now evaluated as 100 percent disabling, 
effective from the date of the grant of service connection 
for PTSD, there is no basis for consideration of assignment 
of "staged" ratings.  See Fenderson, supra.

Finally, in light of the veteran's contentions, the 
assignment of a 100 percent rating for his PTSD, as well as 
entitlement to an effective date from the date of the grant 
of service connection for that evaluation, the veteran's 
claim for an earlier effective date for the assignment of a 
100 percent rating is no longer in controversy.  Accordingly, 
this claim must be dismissed as moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999); see also Morris v. Principi, 239 F.3d 1292, 1296 
(Fed. Cir. 2001).




ORDER

A 100 percent rating is granted for PTSD, for the period from 
July 1, 1996, to September 25, 1998, subject to the 
regulations governing payment of monetary awards.  

The issue of entitlement to an effective date earlier than 
September 25, 1998, for the assignment of a 100 percent 
rating for PTSD is dismissed.




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


